Citation Nr: 9932931	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-04 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to an increased rating for a service-
connected thoracic spine disability, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 RO 
decision which denied service connection for a lung 
condition, and denied an increase in a 10 percent rating for 
a service-connected thoracic spine disability (residuals of a 
fracture to the 9th thoracic (T9) vertebra).  

The Board notes another matter which is not on appeal.  In an 
August 1996 RO decision, service connection for a dental 
condition was denied.  The veteran did not appeal that 
decision and it became final.  In an August 1998 decision, 
the RO denied an application to reopen the claim.  The 
veteran filed a notice of disagreement with this decision in 
August 1998, and the RO issued him a statement of the case in 
November 1998.  However, the veteran never perfected an 
appeal of this issue by filing a timely substantive appeal, 
and thus the matter is not before the Board.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1998); Roy v. Brown, 5 Vet. 
App. 554 (1993).  


REMAND

One issue the RO has developed and certified for Board review 
is 
service connection for a lung condition, but it is unclear 
whether the veteran is claiming an increased rating for a 
previously service-connected lung condition, or is claiming 
service connection for another type of lung condition, or is 
claiming both.  

In this regard, the file shows that a December 1976 RO 
decision established service connection and a 10 percent 
rating (effective from November 1954) for left pleural 
diaphragmatic adhesions (a lung condition).  It appears that 
service connection and the evaluation for such condition are 
protected.  38 U.S.C.A. §§ 110, 1159 (West 1991 & Supp. 
1999).  The veteran's May 1995 claim actually requested an 
increased rating for his service-connected lung condition, 
but the RO treated the claim as a request for service 
connection for a lung condition.  The August 1996 RO 
decision, which denied service connection for a lung 
condition, lists the veteran's established service-connected 
conditions but does not list the previously service-connected 
left pleural diaphragmatic adhesions.  

In the judgment of the Board, the RO should clarify the 
nature of the compensation claim concerning the lungs 
(service connection versus increased rating), and then take 
appropriate action on the proper claim.

The veteran also claims an increase in a 10 percent rating 
for his service-connected thoracic spine disability 
(residuals of a T9 fracture).  The Board finds this claim is 
well grounded, meaning plausible, and the file shows there is 
a further VA duty to assist the veteran in developing this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992). The veteran's service-connected thoracic spine 
condition involves the mid back, but the latest VA 
compensataion examination in July 1996 provided no detailed 
findings concerning this area; rather it focused on the low 
back (lumbar spine) and neck (cervical spine).  In the 
judgment of the Board, such examination was inadequate and 
another one should be provided.  38 C.F.R. § 4.2 (1999); 
Green v. Derwinski, 1 Vet.App. 121 (1991). 

From the veteran's statements and March 1997 RO hearing 
testimony, it appears he is claiming service connection for a 
low back condition, as due to the incident in service in 
which he injured his thoracic spine, or as secondary to the 
service-connected thoracic spine condition.  The RO should 
address the intertwined issue of service connection for a low 
back disorder.  Harris v. Derwinski, 1 Vet.App. 180 (1991).

All recent medical records concerning the conditions in issue 
should also be obtained.  Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).  

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should clarify whether the 
veteran is claiming an increased rating 
for service-connected left pleural 
diaphragmatic adhesions, whether he is 
claiming service connection for another 
type of lung condition, or whether he is 
claiming both benefits.  

The RO should perform all indicated 
development of the evidence (including 
obtaining all medical records since 1996 
concerning the lungs) as to the proper 
lung claim(s).

2.  The RO should obtain all medical 
records dated since 1996 concerning the 
back.  

3.  Thereafter, the veteran should 
undergo a VA examination of the back.  
The claims folder should be provided to 
and reviewed by the doctor.

The examiner should identify all current 
impairment related to service-connected 
residuals of a T9 fracture.  The presence 
and degree of any limitation of motion of 
the thoracic spine should be reported, as 
should any X-ray evidence of a 
demonstrable deformity of the T9 
vertebral body.

The examiner should also offer an opinion 
as to the etiology of the veteran's 
lumbar spine problems.

4.  Thereafter, the RO should review the 
proper compensation claim(s) related to 
the lungs (whether service connection, an 
increased rating, or both).

The RO should also review the claim for 
an increased rating for the service-
connected thoracic spine disability.  

The RO should also adjudicate the 
intertwined claim of service connection 
for a low back disability; and if such 
claim is denied the veteran should be 
given an opportunity to appeal.

If action on the claims on appeal is adverse to the veteran, 
he and his representative should be issued a supplemental 
statement of the case, and given an opportunity to respond, 
and then the case should be returned to the Board.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







